Citation Nr: 1038571	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  08-22 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure in Korea.

2.  Entitlement to service connection for coronary artery 
disease, to include as due to herbicide exposure in Korea.

3.  Entitlement to service connection for liver damage, to 
include as due to herbicide exposure in Korea.

4.  Entitlement to service connection for essential tremors of 
the bilateral hands, to include as due to herbicide exposure in 
Korea.

5.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran (also referred to herein as 'appellant') served on 
active duty in the United States Army from July 1968 to April 
1969 and from May 1975 to May 1979, with additional active duty 
service in the United States Air Force ending in September 1988.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in September 2007 and 
October 2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The Veteran appeared before the undersigned Acting Veterans Law 
Judge in a videoconference hearing from St. Petersburg, Florida, 
in July 2010 to present testimony on the issues on appeal.  The 
hearing transcript has been associated with the claims file.  The 
Veteran submitted additional evidence at that time, with a waiver 
of agency of original jurisdiction (AOJ) consideration of that 
evidence.  38 C.F.R. § 20.1304 (2009).  Therefore, the Board may 
properly consider such evidence.

The issues of service connection for diabetes mellitus and 
coronary artery disease are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

During hearing testimony given on July 29, 2010, the Board 
received notification from the Veteran and his authorized 
representative that a withdrawal is requested with respect to the 
issues of service connection for liver damage and tremors of the 
bilateral hands, as well as the claim for TDIU.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding entitlement 
to service connection for liver damage and tremors of the 
bilateral hands, and the claim for a total disability rating 
based on individual unemployability, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issues on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal of an appeal is deemed 
to be a withdrawal of the Notice of Disagreement and, if filed, 
the Substantive Appeal.  38 C.F.R. § 20.204 (2009).  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  Id. 

On July 29, 2010, prior to the promulgation of a decision in this 
appeal, the Board received notification from the Veteran and his 
representative that the Veteran wished to withdraw the pending 
appeal regarding entitlement service connection for liver damage 
and bilateral hand tremors, and entitlement to a TDIU.  The 
undersigned Acting Veterans Law Judge accepted this withdrawal, 
as memorialized in the written hearing transcript.  

Therefore, the appeal regarding these issues is considered 
withdrawn as there remains no allegation of error of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is hereby dismissed 
as to these issues only.


ORDER

The issue of entitlement to service connection for liver damage 
is dismissed. 

The issue of entitlement to service connection for essential 
tremors of the bilateral hands is dismissed. 

The issue of entitlement to a TDIU is dismissed. 


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issues of entitlement to 
service connection for diabetes mellitus and coronary artery 
disease are ready for Board adjudication.  See 38 C.F.R. § 19.9 
(2009).  Although the Board sincerely regrets the delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claims so that he is afforded every possible 
consideration.

In particular, the Board finds that further development is 
required as to the Veteran's assertion that he was directly 
exposed to tactical herbicides such as that commonly known as 
Agent Orange during his service in Korea.  To this end, the Board 
acknowledges that a regulatory change has been proposed which 
would create the presumption of service connection for certain 
diseases associated with herbicide exposure for certain Veterans 
serving in Korea, similar to the existing rules in place for 
Veterans serving inside the Republic of Vietnam.  See 74 Fed. 
Reg. 36,640 (July 24, 2009).  Although this proposed rule change 
has yet to be enacted and is not currently in effect, the Board 
finds that even if the rule were to be enacted in its present 
state, this Veteran would not qualify for the presumption of 
exposure to herbicides in Korea, as he was not assigned to a unit 
determined by VA and the Department of Defense to have operated 
in an area in or near the Korean demilitarized zone (DMZ) in 
which herbicides were applied between April 1968 and July 1969.  
Id.  

Nonetheless, although the reduced evidentiary burden inherent in 
such a legal presumption is not presently applicable in this 
case, service connection for the claimed disabilities may still 
be established by showing that this Veteran was actually exposed 
to herbicides on a direct basis.  In other words, VA must 
consider all relevant theories of entitlement, including direct 
service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1373 
(Fed. Cir. 2004) citing Roberson v. West, 251 F.3d 1378, 1384 
(Fed. Cir. 2001) (stating that consideration must be given to 
"all potential claims raised by the evidence, applying all 
relevant laws and regulations"). 

Here, the Veteran asserts that in his duties as a member of the 
Quartermaster Corps, specifically as a stock control and 
accounting specialist at a facility generally known as "Camp 
Market," he was assigned to Alpha Company, USA, with the Army 
Support Command Korea (ASCOM), and was personally responsible for 
moving barrels which he was told contained Agent Orange from his 
location at Camp Market to the area of the DMZ.  The Veteran 
reports that he assisted in this manner on at least six occasions 
and that on one or more occasions the liquid contents of the 
barrels was known to leak, spilling onto a uniform or a soldier's 
skin.  See Board hearing transcript, July 2010.  Additionally, he 
indicated that he went on a bus trip through the DMZ to 
Panmunjom.  Given the specificity of the account provided by the 
Veteran, the Board finds it appropriate to assist the Veteran by 
exercising all reasonable means to obtain documentation of 
herbicide storage or supply which may have passed through the 
Camp Market depot during the Veteran's assignment there from 
December 1968 until approximately April 1969 and whether he was 
exposed to herbicides during a bus trip through the DMZ to 
Panmunjom.  In this respect, VA should contact the Joint Services 
Records Research Center (JSRRC) to obtain any relevant records as 
requested in the remand instructions below.  

The Board must acknowledge however, that official records 
explicitly showing that this Veteran, or members of his unit, 
were personally exposed to tactical herbicide agents in the 
course of their duties in Korea may simply be unavailable.  Thus, 
the Veteran should also be notified that evidence from alternate 
sources will be considered, including statements from fellow 
military personnel, letters written during service, or 
photographs taken during service.  The Veteran should submit any 
such evidence that may corroborate his history of personal 
exposure to Agent Orange or other herbicides in Korea.   

The Veteran also reports receiving medical care from VA 
facilities in Lake City and Gainesville, Florida.  Records of 
such VA treatment are not currently associated with the claims 
file and must be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all outstanding VA medical records 
for this Veteran from January 2006 
forward.  Notably, the Veteran reports 
treatment received at VA facilities in 
Lake City and Gainesville, Florida during 
the present appellate period.  All 
reasonable attempts should be made to 
obtain such records.  If any records 
cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile, which should 
be documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  Notify the Veteran that he should 
submit any evidence in his possession 
which may corroborate his lay history of 
personal exposure to Agent Orange or other 
herbicides during his service in Korea.  
Evidence from alternate sources, such as 
statements from fellow military personnel, 
letters written during service, or 
photographs taken during service will be 
considered.  

3.  Contact the Joint Services Records 
Research Center (JSRRC), or any other 
appropriate agency for verification of the 
Veteran's alleged exposure to tactical 
herbicides in Korea.  

(a) Specifically request unit histories 
for Alpha Company, USA, ASCOM Depot, APO 
96220 from approximately December 1968 to 
April 1969.  If additional identifying 
information is requested by the verifying 
organization in order to conduct research 
regarding the occurrence of the claimed 
exposure, the Veteran must be so notified.  

(b)  Any additional information that is 
available regarding the storage and 
distribution of Agent Orange in Korea from 
the "Camp Market" depot during this time 
frame should also be requested.    

(c)  JSRRC, the Department of the Army, or 
any other appropriate Federal entity 
should then be asked to opine as to 
whether it is at least as likely as not 
(probability of 50 percent or greater) 
that this Veteran, given his military 
occupational specialty, rank, unit of 
assignment, geographic location, or other 
specifically relevant details, was 
personally exposed to tactical herbicides 
during his service in Korea, to include 
during the transportation of liquid-
containing barrels (white with stripe, 
orange, or black in color) as reported by 
the Veteran, or as a result of a bus trip 
through the DMZ to Panmunjom.  

4.  Any and all records obtained through 
the above development efforts must be 
associated with the claims file.  If any 
identified record is unavailable, the AOJ 
should so specifically state and the 
documentation used in making that 
determination should be set forth in the 
claims file.  All attempts to obtain 
these records, including those which 
may ultimately prove unsuccessful, 
must be documented in the claims 
folder.

5.  The AOJ will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been completed in 
compliance with the instructions herein, 
and that no other notification or 
development action is needed in addition 
to that directed above.  If further action 
is required, it should be undertaken prior 
to further claims adjudication.  

6.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


